Citation Nr: 0301440	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  01-08 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Whether the appellant may be considered to be the 
veteran's surviving spouse for the purposes of entitlement 
to Department of Veterans Affairs improved death pension 
benefits.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1944 to 
March 1949.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from an April 2000 
administrative decision of the Nashville, Tennessee, 
Regional Office (RO) which determined that the appellant 
was not the veteran's surviving spouse for Department of 
Veterans Affairs (VA) improved death pension purposes as 
she had not continuously lived with the veteran after 
1988.  The appellant has been represented throughout this 
appeal by the Tennessee Department of Veterans' Affairs. 


FINDINGS OF FACT

1.  The veteran and the appellant were married in March 
1972.  They were not subsequently divorced.  

2.  The veteran and the appellant did not live together 
after 1988 up to the time of the veteran's death in March 
2000.  

3.  The veteran's misconduct did not cause the separation, 
nor did he procure the separation.

4.  The appellant was at fault in the initial separation 
in that she never intended to resume the relationship, 
evidencing an intent on her part to desert the veteran.  



CONCLUSION OF LAW

The appellant is not the veteran's surviving spouse for 
purposes of entitlement to VA improved death pension 
benefits.  38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. 
§§ 3.50, 3.53 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of whether the appellant is the 
veteran's surviving spouse for VA improved death pension 
purposes, the Board observes that the VA has secured or 
attempted to secure all relevant documentation to the 
extent possible.  There remains no issue as to the 
substantial completeness of the appellant's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2002).  In September 
2001, the appellant requested a hearing before a VA 
hearing officer.  In November 2001, the appellant withdrew 
her hearing request.  In November 2002, the VA informed 
the appellant and her accredited representative in writing 
of its duty to assist her in substantiating her claim and 
specified what she needed to do and what it would do to 
assist her.  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A surviving spouse of a veteran of a period of war may 
receive VA improved death pension benefits.  38 U.S.C.A. 
§ 1541 (West 1991).  Statutory entitlement to VA improved 
death pension benefits as a "surviving spouse" of the 
veteran requires that the claimant be a person of the 
opposite sex who was the spouse of the veteran at the time 
of the veteran's death and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation due to 
the misconduct of or procured by the veteran without the 
fault of the spouse.  38 U.S.C.A. § 101(3) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.50 (2002).  The provisions of 
38 C.F.R. § 3.53 (2002) clarify that:  

  (a)  General.  The requirement that 
there must be continuous cohabitation 
from the date of marriage to the date 
of death of the veteran will be 
considered as having been met when the 
evidence shows that any separation was 
due to the misconduct of, or procured 
by, the veteran without the fault of 
the surviving spouse.  Temporary 
separations which ordinarily occur, 
including those caused for the time 
being through fault of either party, 
will not break the continuity of the 
cohabitation.  

  (b)  Findings of fact.  The statement 
of the surviving spouse as to the 
reason for the separation will be 
accepted in the absence of 
contradictory information.  If the 
evidence establishes that the 
separation was by mutual consent and 
that the parties lived apart for 
purposes of convenience, health, 
business, or any other reason which did 
not show an intent on the part of the 
surviving spouse to desert the veteran, 
the continuity of the cohabitation will 
not be considered as having been 
broken.  State laws will not control in 
determining questions of desertion; 
however, due weight will be given to 
findings of fact in court decisions 
made during the life of the veteran on 
issues subsequently involved in the 
application of this section.  

While reviewing a claim for VA improved death pension 
benefits made by a surviving spouse, the United States 
Court of Appeals for Veterans Claims (Court) has directed 
that:  

Title 38 U.S.C.A. § 101(3) and 38 
C.F.R. § 3.50 set forth a two-part test 
to determine whether a spouse will be 
deemed to have continuously cohabited 
with the veteran when there has been a 
separation.  The spouse must not only 
be free of fault at the time of the 
separation, but it must be found that 
the separation "was due to the 
misconduct of, or procured by, the 
veteran."  Given the plain meaning of 
the statute and the inconsistency of 
§ 3.53(a) which eliminates the second 
part of the test, the Court holds the 
first sentence of § 3.53(a) unlawful, 
as exceeding the authority of the 
Secretary.  [citation omitted.]  
Pursuant to the first part of the test 
of § 101(3) and § 3.50(b)(1), the 
surviving spouse is deemed to have 
continuously cohabited with the veteran 
if the separation was not due to the 
fault of the surviving spouse.  ...  
The language of § 101(3) and 
§ 3.50(b)(1) does not indicate that the 
without-fault requirement is a 
continuing one.  Rather, under this 
language, fault or the absence of fault 
is to be determined based on an 
analysis of conduct at the time of the 
separation.  Certain conduct subsequent 
to the time of separation may be 
relevant in an appropriate case with 
respect to the question of fault at the 
time of separation, but the mere acts 
of seeking divorce and failing to 
reconcile are not in and of themselves 
relevant to such question, and, 
standing alone, do not constitute 
evidence of fault at the time of 
separation.  Certainly, if a spouse has 
been physically and emotionally abused 
and separates from the abuser, the 
abused spouse's acts of initiating a 
divorce and refusing to reconcile would 
not be competent evidence to 
demonstrate fault on the part of the 
abused spouse at the time of the 
separation.  Gregory v. Brown, 5 Vet. 
App. 108, 112 (1993).  

In an August 1988 apportionment claim, the appellant 
reported that she was separated from the veteran "through 
no fault of her own."  In his October 1988 Section 306 
Eligibility Verification Report (Veteran), (VA Form 21-
0512V), the veteran reported that he was "married-not 
living with spouse."  

A November 1988 VA Field Examination Request (VA Form 27-
3537a) notes that the veteran and the appellant had 
different addresses.  In a November 1988 written statement 
submitted in support of her apportionment claim, the 
appellant advanced that she was responsible for her own 
rent and associated living expenses.  

In a December 1988 Petition for Orders of Protection filed 
in the Chancery Court of Montgomery County, Tennessee, the 
appellant indicated that she and the veteran lived 
separately.  She stated that the veteran had threatened to 
kill her; had hit her; and had thrown objects at her.  The 
appellant clarified that the veteran's alleged actions had 
occurred over the preceding year.  The requested Order of 
Protection was issued by the Chancery Court in December 
1988.  

A February 1989 Report of Field Examination (VA 27-3537b) 
notes that the veteran and the appellant were interviewed 
together.  The veteran indicated that he and the appellant 
were separated.  He stated that the reason for the 
separation was that they "were unable to get along."  
While acknowledging that the appellant "had a boyfriend," 
the veteran "thought that they would get back together."  
The appellant "agreed that she and the veteran continued 
to be estranged and she did not believe that they would 
get back together but that she had filed for a divorce."  
She "gave no particular reason for the separation."  

In a March 1989 written statement, the veteran conveyed 
that he rented a house and the appellant "had a room to 
herself" in the same house.  He indicated that while the 
appellant had consulted a divorce attorney, no legal 
action had been taken.  In his November 1989, October 
1990, October 1991, October 1992, and October 1993 Section 
306 Eligibility Verification Reports (Veteran), (VA Form 
21-0512V), the veteran reported that he was "married-not 
living with spouse."  In a June 1996 written statement, 
the veteran reported that while he was still married to 
the appellant, he was not living with her.  He clarified 
that the appellant had filed for divorce.  

In a September 1999 Apportionment Request Form, the 
appellant indicated that she lived with her boyfriend.  
Her boyfriend paid their rent and utilities.  

The veteran's March 2000 death certificate indicates that 
he died on March [redacted], 2000.  The veteran was noted to be 
married.  The appellant was identified as his surviving 
spouse.  

In her April 2000 Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child (Including Death Compensation if 
Applicable) (VA Form 21-534), the appellant indicated that 
she had been legally married to the veteran at the time of 
his death.  She averred that she had lived "continuously 
with the veteran from date of marriage to date of death."  
In the blank entitled "Cause of Separation," the appellant 
wrote "N/A."  

In her undated notice of disagreement received in June 
2000, the appellant stated that she and the veteran had 
been legally married at the time of his death.  While 
acknowledging that she did not live with the veteran, the 
appellant stated that they had never been divorced.  She 
conveyed that the veteran "came by to see about" her.  In 
an October 2000 written statement, the appellant asserted 
that:

On October 1, 2000, I received notice 
that my claim was denied due to, as you 
put it, as we were not living as man 
and wife.  That is not true!  When [the 
veteran] became sick and needed to be 
seen after more that I could do, he 
would move over across the street to my 
son's house.  I have a problem with my 
back and could not pick him up or help 
him out of bed or help him to the 
bathroom.  However, when he got better, 
he would moved back in with me.  He was 
a diabetic and the last year he had his 
ups and downs.  But at no time was I 
not his wife.  When he was at my son's, 
I would go over and cook for him and 
help him as much as I could.  If you 
would look, you would see that his 
address and mine were the same and have 
been for 28 years.  

In her September 2001 Appeal to the Board (VA Form 9), the 
appellant indicated that she had withdrawn her divorce 
action against the veteran.  

The Board has reviewed the probative evidence of record 
including the appellant's statements on appeal.  The 
appellant advances on appeal that she should be considered 
to be the veteran's surviving spouse as she was legally 
married to the veteran at the time of his death and had 
lived continuously with him from the date of their 
marriage until his death except for periods when he stayed 
at her son's house due to his illness and her inability to 
properly care for him.  The Board finds that the 
appellant's assertions as to her continuous cohabitation 
with the veteran to be clearly belied by the record.  The 
February 1989 VA field examination revealed that the 
veteran and the appellant were separated and living apart.  
The appellant was noted to have a boyfriend and to have 
filed for divorce at that time.  In multiple written 
statements dated between 1989 and 1996, the veteran 
reported that he and the appellant did not live together.  
In her September 1999 apportionment request, the appellant 
reported that she lived with her boyfriend.  In her June 
2000 notice of disagreement, the appellant acknowledged 
that she had not continuously lived with the veteran.  
Such statements clearly contradict the appellant's current 
assertions that they continued to live together until his 
demise.  

Notwithstanding the appellant's multiple assertions that 
she had lived continuously with the veteran and had never 
separated from him, the Board observes that the record 
contains a copy of a protective order issued against the 
veteran which alleges that the veteran exhibited 
threatening behavior toward the appellant.  Therefore, the 
Board will consider the issue of whether the appellant's 
separation from the veteran was due to or procured by the 
veteran.  The November 1988 VA field examination reflects 
that the appellant did not cite any action by the veteran 
when asked the reason for her estrangement from the 
veteran.  Indeed, the record contains no documentation 
that she ever raised such possibility to the VA or any 
other entity.  In the absence of such an assertion by the 
appellant at any time before or after the veteran's 
demise, the Board finds that inclusion of the protective 
order in the record to be insufficient to support a 
determination that the veteran's conduct was the cause of 
the appellant's separation from the veteran.  As the 
appellant did not live continuously with the veteran 
between the date of their marriage and his demise and 
given that the couple's separation has not been shown to 
have been the fault of or otherwise procured by the 
veteran, the appellant may not be considered to be the 
veteran's surviving spouse for purposes of entitlement to 
VA improved death pension benefits.  

Further, when interviewed by VA shortly after the 
separation from the veteran, the appellant gave no reason 
for the separation and indicated that they were still 
estranged.  While the veteran indicated that he thought 
they would get back together, she further indicated that 
she did not believe they would get back together, which 
would tend to show that her actions at the time of the 
separation evidenced an intent to desert the veteran.  
Given that this interview took place fairly soon after the 
separation, it would be reasonable to ascribe this intent 
to desert as being present at the time of the separation, 
which would be a bar to her recognition as surviving 
spouse. 


ORDER

The benefit sought on appeal is denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

